Citation Nr: 1315370	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the VA RO in Hartford, Connecticut, that in pertinent part denied reopening a claim for service connection for a back condition and denied service connection for right and left hip conditions. 

In March 2005 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In March 2006, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is also of record.  The Veteran was informed by letter dated in April 2012 that the individual who presided at the hearing was no longer an employee of the Board.  He was also informed of his options for another Board hearing.  The Veteran responded that he did not wish to appear at a hearing; therefore, the Board will proceed based on the evidence of record.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In light of the fact that the Veteran declined the opportunity to submit testimony at a new hearing, and neither he nor his representative identified any prejudice in the conduct of the prior Board hearing, the Board finds no purpose in determining whether the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) in this instance.
In May 2008, the Board found in pertinent part that new and material evidence had been submitted sufficient to reopen the claim for service connection for a back disorder, and denied the claims for service connection for a back disorder and service connection for right and left hip disorders.  The Veteran appealed this decision to the Court. 

In a December 2008 Joint Motion for Remand, the Secretary of Veterans Affairs and the Veteran, through his representative, moved that the May 2008 Board decision be vacated and remanded.  The Court granted the motion by Order in December 2008.

These issues were remanded by the Board for further development in August 2009, April 2011, and August 2012.  The Board finds that recently conducted development has substantially complied with the August 2012 remand directives. 

Additionally, the Board notes that the issue of entitlement to service connection for hemorrhoids was also included as being before the Board throughout the processing of these claims.  However, this claim was granted in an April 2010 rating decision.  This decision was a complete grant of benefits with respect to the issue of service connection for hemorrhoids.  See Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.


FINDINGS OF FACT

1.  Arthritis of the back was not demonstrated to a compensable degree within one year of discharge from active duty, and a current back disorder is not etiologically related to a disease, injury, or event in service.

2.  Arthritis of the right hip was not demonstrated to a compensable degree within one year of discharge from active duty, and a current right hip disorder is not etiologically related to a disease, injury, or event in service, to include a service-connected disability.
3.  Arthritis of the left hip was not demonstrated to a compensable degree within one year of discharge from active duty, and a current left hip disorder is not etiologically related to a disease, injury, or event in service, to include a service-connected disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  

2.  A right hip disorder was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

3.  A left hip disorder was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in April 2003, April 2006, and June 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and available, relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to these claims have been requested and obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided a VA medical examination with regard to his claims in March 2010, and a VA medical opinion was provided with regard to his claims in October 2012.  The examiner reviewed the claims files, conducted the appropriate tests and studies, and noted the Veteran's assertions.  As such, the Board finds these examination reports and opinions, when viewed together, to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2012).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment  to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service- connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

1.  Entitlement to service connection for a back disorder. 

The Veteran contends that his current back disorder is a result of his active duty service.  Specifically, the Veteran has asserted that he fell while walking over mountains during service and hit a pole or a tree, injuring his back.  

Service treatment records show that in, August 1975, the Veteran complained of low back pain after participating in a tug-of-war two days previously.  He was observed to have a limited and painful range of motion, and a strained back was the assessment.  The examiner noted that no direct trauma was involved.  There was slightly decreased range of motion on bending and lateral rotation.  Straight leg raises were negative for radiation of pain.  No scoliosis or deformity was noted.  The following day, the Veteran sought and was granted a "CMC waiver" for residuals of back strain.  Several weeks later, in September 1975, the Veteran complained that his back started to hurt while lifting heavy objects.  No muscle spasm was noted, but pain was observed while demonstrating range of motion.  Several days later, in October 1975, the Veteran again complained of back pain after performing physical training.  There was tenderness to touch but no edema or swelling present.  There was no muscle spasm, straight leg raising was negative, and there were no neurological findings.  Range of movement was reported as "tender."  The impression was muscle strain. 

Two weeks later, the Veteran presented for treatment of lower back pain.  Examination revealed no trauma, no radicular symptoms, no tenderness, no muscle spasm, normal range of movement, and negative straight leg raising.  X-ray studies, with oblique views, were within normal limits.  The impression was ligament strain and the Veteran was returned to full duty.  A few days later, the Veteran again presented with complaints of low back pain.  Follow-up X-ray studies were again negative.  The impression was "no pathology," and the Veteran was referred for an orthopedic consultation. 

During the October 1975 orthopedic consultation, the Veteran reported lower back pain since the previous August when he fell six or seven feet on his back and landed on a pole.  The examiner noted this report to be undocumented.  Physical examination and X-ray studies revealed the Veteran's back to be within normal limits.  The impression was low back pain without objective findings, and the Veteran was returned to full duty.  The January 1976 separation examination revealed that the Veteran's back was normal. 

In his initial 1980 claim for VA disability benefits, the Veteran indicated that he did not have any post-service treatment for a back disorder.  The record contains no medical documentation of treatment for a back disorder until 1983. 

Correspondence from a private orthopedic surgeon to the Veteran's attorney in August 1983 states that the Veteran was involved in an automobile accident in May 1983.  The Veteran complained of neck and back pain, headaches, and periodic left leg numbness. The cervical and dorsal spine was observed to be normal except that motion of the dorsal spine was limited by 20 percent.  The lumbar spine revealed no spasm or tenderness of the paravertebral musculature.  There were mild sciatic notch and nerve tenderness on the right and motion was limited.  X-rays were negative, and the lumbar spine showed no evidence of fracture.  There was an abnormality of the transverse process of L5 on the left which the examiner said was probably congenital.  The diagnosis was cervicodorsal sprain and lumbosacral sprain. 

In August 1984, a private computed axial tomography (CAT) scan revealed a central disc herniation at L4-L5.  Private X-rays from January 1985 were unremarkable except for foraminal encroachment at L5-S1.  There was no evidence of fracture or dislocation; disc spaces were satisfactorily maintained, and the sacroiliac joints were unremarkable. 

In January 1988, the Veteran told a private orthopedist that he slipped and fell to the ground while pushing a car.  X-ray studies were negative.  Acute lumbosacral sprain, rule out central disc, was diagnosed.  A private treatment record from July 1988 states that the Veteran complained of low back pain.  He reported that he had no previous back history and had never injured his back.  He was employed as an autobody mechanic.  Examination revealed the lumbosacral spine to have mild paraspinous muscle spasm.  The impression was lumbosacral strain. 

VA treatment records from August 1989 show that the Veteran presented with complaints of low back pain as a result of lifting performed as a carpenter's helper.  Examination revealed range of movement of the back and neck to be normal, and subjective low back pain was noted. 

In September 1990, the Veteran re-filed a claim for VA disability benefits.  The Veteran wrote that no civilian physicians or hospitals had treated him for a back injury before, during, or after his service.  It was also noted that he had not been treated for a back disorder by a military hospital since he left active duty. 

Letters from the Veteran's parents were submitted in 1991 which indicated that he was in good physical condition prior to entering the military, but that when he returned home on leave after basic training, he complained of back pain.  A letter from one of the Veteran's former employers was submitted which stated that the Veteran worked for him "from time to time from 1980-1985."  He indicated that he had to release the Veteran from employment due to low back pain which the Veteran said occurred in service.  Another former employer submitted a letter indicating the Veteran had worked for him during 1988 and 1989 as an automotive body repairman but that he had to release the Veteran because of time lost from work due to back problems which the Veteran reported had been incurred in service.  A third former employer submitted a statement indicating that the Veteran had worked for him during 1989 and 1990 as an automotive body repairman but that he had to terminate him because of time lost from work due to back problems. 

During a hearing before a member of the Board in October 1992, the Veteran reported that after boot camp, during infantry training school, he injured his back while on maneuvers in the mountains.  Although not sure exactly how it happened, the Veteran said he fell over an embankment with a full pack and impacted against a tree.  He said his back was wrenched and that he could not move.  He reported receiving X-rays and medication but no therapy.  He said that he was given bed rest and placed on profile against heavy lifting from three to eight weeks.  The Veteran stated that during his separation exam, he discussed his back problem with a military doctor and was told there was nothing more that could be done for him.  He said that he was told that his back problem might clear up or that it might get worse.  When asked if he recalled an injury from a tug-of-war match, the Veteran stated, "I don't remember, maybe that's what I was doing when I fell over the embankment and landed my back against the tree."  The Veteran indicated that, immediately after service, he worked at a truck stop for about a year and a half and then went to school for automotive body repair work.  He testified that in 1983 he was involved in a car accident while traveling approximately 30 or 35 miles per hour. He stated that the car accident only aggravated his preexisting injury from service.  He said that he was not certain whether he had received any medical treatment for his back from the time he departed service until the automobile accident in 1983 but he might have been seen at Hartford Hospital.  He also described an incident, sometime in the early 1980s, when he wrenched his back after assisting several others in pushing a car in an automotive body shop. 

A private medical record from June 1996 indicates that the Veteran was involved in a motor vehicle accident.  He reported left lower back pain.  He related a history of lower back complaints, but said that he had experienced nothing serious enough to see a doctor.  Neurological examination was normal, and the Veteran was noted to have a good range of motion of the neck.  The Veteran was diagnosed with a muscle strain secondary to motor vehicle accident delayed in onset.  In March 1997, the Veteran told a private examiner , E.D.P., M.D., that his back hurt.  The examiner noted a limited range of motion of the low back.  Tenderness was noted over the right sciatic notch and right sacroiliac joint.  Magnetic resonance imaging (MRI) revealed a small central to right sided disc bulge/protrusion at L5-S1 and a small central to left sided disc bulge at L4-L5.  The examiner opined that the Veteran did not have a herniated disc but had a chronic musculoligamentous sprain with a mechanical back problem as a result of the June 1996 car accident. 

Correspondence from a private examiner to the Veteran's attorney in March 2001 states that the Veteran was involved in accidents in June 1999 and February 2000.  It was noted that after the February 2000 accident, the Veteran's posterior neck muscle was tender and stiff with a decrease in range of motion. 

A private treatment record from July 2002 states that the Veteran injured his lower back in a work accident six days previously.  The Veteran complained of constant stabbing pain in his lower back.  X-rays revealed degenerative changes at L4-5 and L5-S1.  A diagnosis of degenerative disc disease with acute sprain and probable ruptured disc was given.  A private MRI from August 2002 showed no evidence of fracture or focally destructive bone lesion.  Multi-level degenerative disc/endplate changes and mild central canal stenosis was noted. 
A VA X-ray from January 2003 reveals minor degenerative changes at L4-5.  It was observed that the vertebral body heights were normally maintained with unremarkable osseous structures. 

Private correspondence from W.J.K., M.D., to the Veteran's lawyer dated February 2003 states that the Veteran's July 2002 accident could have exacerbated some pre-existing lumbar spondylosis.  A May 2003 letter from M.I.W., M.D., to the Veteran's lawyer recounts the doctor's opinion that the July 2002 accident aggravated a low back condition over pre-existing impairments. 

During a VA neurology consult in September 2003, the Veteran reported pain that transferred from his neck to his lower spine and legs.  The examiner opined that the Veteran had chronic degenerative joint disease of the spine without neurologic deficit.  The Veteran told a VA rheumatology fellow in October 2003 that he experienced chronic low back pain since 1972.  He said that his back pain was predictable and manageable.  He experienced muscle spasms in the middle of his back.  The examiner noted that careful questioning did not reveal evidence of inflammatory disease. 

A VA outpatient record from January 2004 states that the Veteran experienced lower back pain that radiated to his feet.  The examiner opined that it was possible that the Veteran developed severe arthritis in his back and neck due to trauma in the military service.  A VA neurology consult from March 2004 indicates that the Veteran was likely to have disc surgery.  It was noted that he had a history of lower back pain and bilateral hip pain since a 1975 fall down a mountain at Camp Pendleton.  An MRI showed L4-5 and L5-S1 disc bulges with annular tears and mild canal and neural foraminal stenosis.  It was noted that the Veteran did not exhibit any clinical or exam signs of nerve impingement or myelopathy. 

An August 2004 VA treatment record noted that the Veteran had a long history of right hip degenerative disc disease resulting from a fall down a mountain as a Marine, which resulted in back problems as well. 

In September 2004, the Veteran stated that his back condition originated from a fall down the side of a mountain during infantry training school and not from a tug-of-war.  He said that the tug-of-war aggravated the first injury in which his fall down the mountain was stopped by his hip, back, and neck slamming into a tree.  He stated that the medical records along with X-rays and MRIs were taken from his records.  He said that he was given a disability rating of 5 percent at the time of his discharge.  He felt that his car accident and work history only aggravated his pre-existing injuries. 

During a hearing before a DRO at the RO in March 2005, the Veteran asserted that the injuries he received after active duty merely aggravated an injury that was incurred while he was in the service.  He said he had problems with arthritis and his nerves.  He related that he first injured his back by falling off a mountain and landing on a tree.  He stated that they wanted to operate on him at the time.  He said that he had problems with bone spurs.  He said that when Dr. P. opined that the Veteran's back injury was the result of a June 1996 car accident, Dr. P. did not have all of the Veteran's treatment records for review.  The Veteran's accredited representative said that the Veteran fell 67 feet and sprained his back while in boot camp.  He had no back injuries prior to service. 

During a March 2006 videoconference hearing, the Veteran said that he went to the VA for help with his back from 1978 through 1983.  He indicated that he was in the medical bay for at least six months due to falling down a mountain while in infantry training after boot camp.  He said that he was told he had a herniated disc in 1975.  The VLJ noted that in 1990, the Veteran stated on a VA claim form that he had not been treated by civilian physicians and hospitals for his back injury.  The Veteran responded that he would not have said that because his back bothered him since he left active duty.  The Veteran's spouse clarified that the form referred to private hospitals, and the Veteran had received treatment from VA hospitals.

In an October 2006 VA treatment record, it was noted that the Veteran had chronic low back pain and an injury to his back, hip, and neck during service in 1975.  The Veteran described having a fall down a mountain 31 years ago that caused a lot of damage to his back and hip. 

The Veteran was afforded a VA examination in March 2010.  The physician acknowledged review of the claims file, VA medical records, and service treatment records.  In discussing the in-service history, the physician noted that the Veteran complained of severe low back pain in August 1975 after a tug of war, at which time he was diagnosed with lumbosacral strain.  In October 1975, the Veteran reported falling while walking over mountains and hitting a pole, at which time he was placed on light duty.  The physician added that he subsequently underwent psychiatric evaluation in November 1975 and was recommended to be administratively discharged. 

In discussing his post-service history, the Veteran reported that he worked in a gas station and an auto body shop.  The physician noted that the Veteran suffered aggravation of his low back pain and hip pain while at work in July 2002.  The Veteran also reported being involved in a motor vehicle accident in the past, which exacerbated his back and hip pain.  He added that his right hip pain was aggravated while at work in 2003, and that he subsequently underwent right hip replacement in 2004.  The impression following examination was degenerative joint disease (DJD) of the bilateral hip joints status post right hip replacement and DJD of the lumbosacral spine.  The physician stated that, although the Veteran sustained a fall during service, he was administratively discharged and that, based on review of the medical records, he also experienced intermittent exacerbation of his hip and back pain on several occasions after service.  Therefore, the physician concluded by stating that he could not resolve the etiology of DJD of the bilateral hip joints or DJD of the lumbosacral spine without resorting to mere speculation. 

In October 2012, this physician provided another VA opinion.  Specifically, the examiner indicated that he or she reviewed the claims file, including the service treatment records and previous compensation and pension evaluations.  The examiner noted that an October 1975 service treatment record reflects that the Veteran was evaluated by orthopedics for recurrent low back pain.  Physical examination and x-ray reports were both documented as within normal limits.  The impression was low back pain without objective finding and the recommendation was to return to full duty.  A January 1976 discharge evalution noted no complaints of back pain with a normal examination.  Post-service, the Veteran was involved in a 1983 motor vehicle accident.  X-ray reports of the lumbosacral spine were negative, and he was diagnosed with lumbosacral sprain.  In July 1988, the Veteran was evaluated by a medical provider and was diagnosed with a lumbosacral sprain.  In June 1996, the Veteran was involved in a motor vehicle accident and seen at the hospital after being rear ended.  The examiner noted that a May 2003 medical record noted that the Veteran's right hip pain was first mentioned on February 19, 2003.  The examiner determined that, based on review of the records, it is less likely that the Veteran's current back and/or hip condition is a direct result of the injury incurred in or aggravated by service.  The examiner noted that review of service treatment records indicates that the Veteran's reported lower back pain on several occasions, the physical examinations were essentially unremarkable, x-ray reports remained negative, and the diagnoses were muscle spasm, muscle strain, and lumbosacral strain.  All of these conditions are self-limited and usually resolve with conservative treatment and do not result in permanent impairment.  Therefore, it is less likely that the Veteran's current back and/or hip condition is a direct result of injury incurred or aggravated as a result of active service.  The examiner noted that a review of records also indicates that the Veteran was employed as an auto body show worker and sustained injuries and was also involved in motor vehicle accidents multiple times.  Therefore, it is likely that these traumatic events results in the development of his current back and hip conditions.

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the back to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the back cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).  

Based on the evidence of record, the Board finds that a chronic back disorder did not develop as a result of an established event, injury, or disease during active service.  All X-rays from the Veteran's time in service are negative for any abnormalities.  Although the Veteran was diagnosed with muscle strain in August and September 1975, an October 1975 orthopedic examination resulted in no objective findings.  As the Veteran's January 1976 separation examination revealed a normal back, it appears that the Veteran's August/September 1975 muscle strain was acute and transitory. 

Additionally, the first post-service medical evidence documenting treatment for a back injury is dated in 1983 after the Veteran experienced an automobile accident.  The passage of years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board has considered the Veteran's statements during his personal hearings that he received treatment at a VA Medical Center (VAMC) between 1976 and 1983.  The Board has also considered the Veteran's notations on his VA disability claims forms in 1980 and 1990 which indicated that he had received no prior treatment for his back.  It is noted that a March 2006 search of the VA Records Center and Vault for VAMC Newington resulted in no records of treatment for the Veteran from 1976 to 1983.  The Board finds the absence of medical records persuasive that the Veteran did not receive treatment for his back at the VAMC Newington from 1976 to 1983.  Additionally, the Board places greater probative weight on the Veteran's 1980 and 1990 statements than on his statements offered in his personal hearings, as the 1980 and 1990 VA disability claims were made closer to the time in question.  

Most significantly, the Board finds the October 2012 VA opinion to be the most probative medical evidence of record on the matter.  This examiner reviewed the claims file, considered the Veteran's assertions in the March 2010 VA examination report, considered the Veteran's in-service and post-service back injuries, and provided a detailed rationale for his or her opinions.  For these reasons, the Board finds this opinion to be the most probative medical evidence of record on the matter.  Therefore, as the most probative medical evidence of record on the matter specifically determined that it is less likely that the Veteran's current back and/or hip condition is a direct result of injury incurred or aggravated as a result of active service, service connection cannot be warranted on a direct basis.  See Shedden, supra.

In determining the October 2012 VA opinion to be the most probative medical opinion of record on the matter, the Board has carefully considered the VA outpatient record from January 2004 which states that it was possible that the Veteran developed severe arthritis in his back and neck due to trauma in the military service.  The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As the record used the word "possible" to describe a connection between the Veteran's current symptoms and his military service, it is speculative and cannot be considered probative evidence of a medical nexus.  Additionally, it appears that the examiner did not review the Veteran's available military treatment records or any other pertinent evidence of record.  It appears the opinion was based on the Veteran's own report of medical history.  The Board finds the January 2004 VA medical opinion, while competent in describing the Veteran's current symptoms, inconsistent with the service treatment records and therefore of little probative weight. 

Additionally, the Board acknowledges that an August 2004 VA treatment record noted that the Veteran had a long history of right hip degenerative disc disease resulting from a fall down a mountain as a Marine, which resulted in back problems as well.  Likewise, in other VA treatment records, it was noted that the Veteran has had back pain since his reported in-service fall.  However, the Board does not find these statements to be probative medical nexuses regarding the etiology of the Veteran's current back disability.  Instead, these statements appear to be intended as nothing more that notations as to the Veteran's reported history regarding his back disability.  Moreover, these statements are not based on a review of the claims file or supported by detailed rationales.  As such, the Board does not find them to be probative with regard to relating a current back disability to service.   

The Board has carefully considered the statements offered by the Veteran, his parents, wife, and former employers and notes that lay persons can attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, lay persons have not been shown to be competent to offer opinions on complex medical questions, such as whether the Veteran has a current diagnosis of a back disorder that is related to service.  See Jandreau v. Nicholson, 492 F.3d  1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that these lay assertions regarding etiology are far outweighed by the October 2012 VA medical opinion provided by a VA physician who had full access to the Veteran's medical history and offered a detailed rationale for his or her opinions.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disorder must be denied.  See 38 U.S.C.A §5107 (West 2002).

2.  Entitlement to service connection for a bilateral hip disorder. 

The Veteran contends that his current left and right hip disorders are a result of his active duty service or his back disorder.  Specifically, the Veteran asserted that he fell while walking over mountains and hit a pole or a tree during service.  During the March 2005 hearing, the Veteran asserted that his claimed right and left hip disorders are related to his back disorder.

In this case, the available service treatment records are negative for complaint, treatment, or diagnosis of a right or a left hip disorder.  On the January 1976 separation examination report, the examiner noted normal spine and lower extremities. 

The Veteran reported on a medical case history form in July 1988 that he did not currently have or previously had pain or numbness in his hips. 

A private X-ray from July 2002 revealed some degenerative changes in the hips.  The Veteran reported right groin pain to a private examiner in January 2003.  The examiner noted significant restriction of right hip mechanics with loss of both internal and external rotation.  A contemporaneous X-ray of the right hip revealed sclerotic changes and some asymmetry of the joint.  The examiner opined that the hip had signs of old subcapital femoral epiphysis, but this was not definitive. 

A VA X-ray from August 2003 showed degenerative changes of the bilateral hips.  During a VA rheumatology consult in October 2003, the Veteran complained of daily hip pain.  The examiner noted mechanical hip pain and/or mechanical degenerative disc disease with no leg length discrepancies found.  A VA examiner opined during a January 2004 visit that it was possible that the Veteran developed severe arthritis in his hip due to trauma in the military service.  In August 2004, the Veteran underwent a ceramic total right hip arthroplasty.  An August 2004 VA treatment record noted that the Veteran had a long history of right hip degenerative disc disease resulting from a fall down a mountain as a Marine.

The Veteran stated in September 2004 that his hip condition originated from a fall down the side of a mountain during infantry training school.  He said that his fall was stopped by his hip and back slamming into a tree.  He stated that the medical records along with X-rays and MRIs were taken from his records.  He said that he was given a disability rating of 5 percent at the time of his discharge.  He felt that his car accident and work history only aggravated his pre-existing injuries. 

During a personal hearing before a DRO in March 2005, the Veteran stated that when he was treated during active duty, the examiner was more concerned about his hips than his back.  He said he was given a paper that said he had a five percent disability.  He thought that when he fell down the mountain he was treated for just his hip. 

The Veteran testified in a videoconference hearing in March 2006 that he hurt his right hip during active duty, and by favoring his right side, he might have secondarily caused injury to his left hip. 

VA outpatient records from 2005 and 2006 state that he received physical therapy for arthritic pain secondary to degenerative joint disease. 

As discussed in detail above, the Veteran was afforded a VA examination in March 2010.  The physician acknowledged review of the claims file, VA medical records, and service treatment records.  In October 1975, the Veteran reported falling while walking over mountains and hitting a pole, at which time he was placed on light duty.  In discussing his post-service history, the Veteran reported that he worked in a gas station and an auto body shop.  The physician noted that the Veteran suffered aggravation of his low back pain and hip pain while at work in July 2002.  The Veteran also reported being involved in a motor vehicle accident in the past, which exacerbated his back and hip pain.  He added that his right hip pain was aggravated while at work in 2003, and that he subsequently underwent right hip replacement in 2004.  The impression following examination was degenerative joint disease (DJD) of the bilateral hip joints status post right hip replacement and DJD of the lumbosacral spine.  The physician stated that, although the Veteran sustained a fall during service, he was administratively discharged and that, based on review of the medical records, he also experienced intermittent exacerbation of his hip and back pain on several occasions after service.  Therefore, the physician concluded by stating that he could not resolve the etiology of DJD of the bilateral hip joints or DJD of the lumbosacral spine without resorting to mere speculation. 

In October 2012, this physician provided another VA opinion.  Specifically, the examiner indicated that he or she reviewed the claims file, including the service treatment records and previous compensation and pension evaluations.  The examiner noted that an October 1975 service treatment record reflects that the Veteran was evaluated by orthopedics for recurrent low back pain.  Physical examination and x-ray reports were both documented as within normal limits.  The impression was low back pain without objective finding and the recommendation was to return to full duty.  A January 1976 discharge evalution noted no complaints of back pain with a normal examination.  Post-service, the Veteran was involved in a 1983 motor vehicle accident.  X-ray reports of the lumbosacral spine were negative and he was diagnosed with lumbosacral sprain.  In July 1988, the Veteran was evaluated by a medical provider and was diagnosed with a lumbosacral sprain.  In June 1996, the Veteran was involved in a motor vehicle accident and seen at the hospital after being rear ended.  The examiner noted that a May 2003 medical record noted that the Veteran's right hip pain was first mentioned on February 19, 2003.  The examiner determined that based on review of the records, it is less likely that the Veteran's current back and/or hip condition is a direct result of the injury incurred in or aggravated by service.  The examiner noted that review of service treatment records indicates that the Veteran's reported lower back pain on several occasions, the physical examinations were essentially unremarkable, x-ray reports remained negative, and the diagnoses were muscle spasm, muscle strain, and lumbosacral strain.  All of these conditions are self-limited and usually resolve with conservative treatment and do not result in permanent impairment.  Therefore, it is less likely that the Veteran's current back and/or hip condition is a direct result of injury incurred or aggravated as a result of active service.  The examiner noted that a review of records also indicates that the Veteran was employed as an auto body show worker and sustained injuries and was also involved in motor vehicle accidents multiple times.  Therefore, it is likely that these traumatic events results in the development of his current back and hip conditions.

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of either hip to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of either hip cannot be granted on a presumptive basis.

With regard to establishing service connection on a secondary basis, as discussed above, the Veteran is not service connected for a back disability.  Therefore, service connection cannot be established as secondary to his back disability.    

With regard to establishing service connection on a direct basis, the Board finds that neither a right nor left hip disorder was manifest during active service or developed as a result of an established event, injury, or disease during active service.  The service treatment records are negative for any signs, symptoms, or complaints of hip trouble and his January 1976 separation examination report includes no evidence of a problem with either hip.  The first medical evidence of any hip problem is dated in 2002, nearly 26 years after the Veteran left active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board finds the absence of evidence demonstrating treatment in service or abnormal findings upon examination at discharge to be persuasive that the Veteran's currently demonstrated bilateral hip disabilities were not incurred during active duty. 

Additionally, the Board finds the October 2012 VA opinion to be the most probative medical evidence of record on the matter.  This examiner reviewed the claims file, considered the Veteran's assertions in the March 2010 VA examination report, considered the Veteran's in-service and post-service injuries, and provided a detailed rationale for his opinions.  As such, the Board finds this opinion to be the most probative medical opinion of record on the matter.  Therefore, as the most probative medical opinion of record on the matter specifically determined that it is less likely that the Veteran's current back and/or hip condition is a direct result of injury incurred or aggravated as a result of active service, service connection cannot be warranted on a direct basis.  See Shedden, supra.

In determining the October 2012 VA opinion to be the most probative medical opinion of record on the matter, the Board has carefully considered the VA outpatient record from January 2004 which states that it was possible that the Veteran developed severe arthritis in his hip due to trauma in the military service.  The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain, supra.  As the record used the word "possible" to describe a connection between the Veteran's current symptoms and his military service, it is speculative and cannot be considered probative evidence of a medical nexus. Additionally, it appears that the examiner did not review the Veteran's available military treatment records or any other pertinent evidence of record.  It appears the opinion was based on the Veteran's own report of medical history.  The Board finds the January 2004 VA medical opinion, while competent in describing the Veteran's current symptoms, inconsistent with the service treatment records and therefore of little probative weight. 

Additionally, the Board acknowledges that an August 2004 VA treatment record noted that the Veteran had a long history of right hip degenerative disc disease resulting from a fall down a mountain as a Marine.  Likewise, in other VA treatment records, it was noted that the Veteran has had hip pain since his reported in-service fall.  However, the Board does not find these statements to be probative medical nexuses regarding the etiology of the Veteran's current hip disabilities.  Instead, these statements appear to be intended as nothing more that notations as to the Veteran's reported history regarding his hip disabilities.  Moreover, these statements are not based on a review of the claims file or supported by detailed rationales.  As such, the Board does not find them to be probative with regard to relating a current hip disability to service.   

The Board has carefully considered the statements offered by the Veteran, his parents, wife, and former employers and notes that lay persons can attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, lay persons have not been shown to be competent to offer opinions on complex medical questions, such as whether the Veteran has a current diagnosis of a hip disorder that is related to service.  See Jandreau v. Nicholson, 492 F.3d  1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that these lay assertions regarding etiology are far outweighed by the October 2012 VA medical opinion provided by a VA physician who had full access to the Veteran's medical history and offered a detailed rationale for his or her opinions.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a right hip disorder and a left hip disorder must be denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER


Entitlement to service connection for a back disorder is denied. 

Entitlement to service connection for a right hip disorder is denied. 

Entitlement to service connection for a left hip disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


